Case 1:18-bk-12585          Doc 51-5       Filed 05/09/19 Entered 05/09/19 19:02:26           Desc
                                          UST 5 Page 1 of 1

From:            Sales, Benjamin A. (USTP)
To:              Rob Goering
Subject:         Bair 18-12585 - Bank Accounts
Date:            Wednesday, December 12, 2018 2:29:00 PM


Hi Rob,

Thanks for taking the time to discuss the Bair case yesterday. I appreciate your offer to set up a
phone call with the debtor to ask about Rafterhaus. Depending on what MaryAnne wants to do, I
may take you up on that. In the meantime, I still need the following bank account statements from
the Debtor to complete my review:

    1. Statements from Debtor’s personal account at PNC that had $40 on the date of filing (per
       schedule B);
    2. Statements from Debtor’s personal account at United Bank that had $100.00 on the day of
       filing (per schedule B);
    3. The bank statements that have been provided for Bair Investment Group seem to indicate
       that there are four other “business checking preferred” accounts at PNC that have not been
       provided (account numbers ending in 2208, 4456, 4544, and 4982).

Please provide statements for each of these accounts for the period of January 1, 2017-present
within seven days of receipt. Please don’t hesitate to call with any questions or concerns.

Sincerely,

Benjamin A. Sales, Esq.
Trial Attorney, Cincinnati
United States Department of Justice
Office of the United States Trustee
36 E. Seventh Street, Suite 2030
Cincinnati, Ohio 45202
(513) 684-6988 x 223




                                                                                                 UST 5
